  20-50058-cag Doc#105 Filed 08/27/20 Entered 08/27/20 23:28:54 Imaged Certificate of
                                  Notice Pg 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas

                                                                        Bankruptcy Case
                                                                                        20−50058−cag
                                                                                   No.:
                                                                           Chapter No.: 7
                                                                                 Judge: Craig A. Gargotta
IN RE: Lone Star Brewery Development, Inc. ,
Debtor(s)


                ORDER FIXING LAST DATE FOR FILING PROOFS OF CLAIM,
                         COMBINED WITH NOTICE THEREOF
       Notice having been previously given that creditors of the above−named debtors were not required to file
proofs of claim, and it now appearing that a possible dividend may be declared for creditors at a later date, it is
ORDERED, AND NOTICE HEREBY GIVEN THAT

    11/30/20      is hereby fixed as the last date for filing of proofs of claim by any creditor of the above−named
debtors who desires to have his claim allowed so that he may share in any distribution to be paid from the estate. A
proof of claim filed by a governmental unit is timely filed if it is filed not later than 180 days after the date of the
order for relief. Creditors and governmental units must file a claim, whether or not they are included in the list of
creditors filed by the debtors, no later than the date above fixed or their claim will not be allowed, except as otherwise
provided by law. Claims may be filed using the court's Online Claim Filing System without having to complete a
paper proof claim form. This is located on the Bankruptcy Court's Website: http://www.txwb.uscourts.gov.

      Those filers who do not have access to the internet may obtain an official B410 Proof of Claim form at any
bankruptcy clerk's office and submit it to the following:

MAIL ORIGINAL PROOF OF CLAIM TO:                              MAIL COPY OF PROOF OF CLAIM TO:

U. S. BANKRUPTCY COURT                                        Johnny W Thomas
                                                              johnnywthomas.trusteblogs.com
615 E. HOUSTON STREET, ROOM 597                               St Paul Square
SAN ANTONIO, TX 78205                                         1153 E Commerce
                                                              San Antonio, TX 78205

       You are further notified that if a distribution is to be declared for creditors, it will not be made until conclusion
of the administration of this estate by the trustee. At a later date, you will be given notice of, and an opportunity to
object to, the trustee's final report and accounting.

      **** ANY CLAIMANT WHO HAS PREVIOUSLY FILED A CLAIM IN THESE PROCEEDINGS IS NOT
                 REQUIRED TO RE−FILE SAME AND MAY DISREGARD THIS NOTICE.


Dated: 8/25/20
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court




                                                                                                [Set Bar Date Notice/Order] [Ntcosbrdtapac]
      20-50058-cag Doc#105 Filed 08/27/20 Entered 08/27/20 23:28:54 Imaged Certificate of
                                      Notice Pg 2 of 3
                                      United States Bankruptcy Court
                                        Western District of Texas
In re:                                                                                   Case No. 20-50058-cag
Lone Star Brewery Development, Inc.                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0542-5           User: gonzalezr               Page 1 of 2                  Date Rcvd: Aug 25, 2020
                               Form ID: 148                  Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 27, 2020.
db             +Lone Star Brewery Development, Inc.,     c/o Keith Smith,    Parkview Capital,
                 1233 West Loop South, #1170,     Houston, TX 77027-9132
17943852       +BI 28 LLC,    c/o Joshua W. Wolfshohl,    Porter Hedges LLP,    1000 Main Street, 36th Floor,
                 Houston, TX 77002-6341
17940582       +BI 28, LLC,    2601 S. Bayshore Drive, Suite 1200,     Miami, FL 33133-5431
17944393       +Bexar County,    c/o Don Stecker,    112 E. Pecan Street, Suite 2200,
                 San Antonio, TX 78205-1588
17940583       +CFGI,   1835 Market Street,    Suite 910,    Philadelphia, PA 19103-2920
17940586       +Edwards Aquifer Authority,    900 E. Quincy,    San Antonio, TX 78215-1440
17949092       +Infinity Real Estate, LLC,    c/o Brent McIlwain,     200 Crescent Court, Suite 1600,
                 Dallas, TX 75201-1829
17940588       +Keith W. Smith,    1233 West Loop South, Suite 1170,     Houston, TX 77027-9132
17940589       +Mark Smith,    4103 Drummond St.,    Houston, TX 77025-2311
17940591       +NRP Properties, LLC,    1228 Euclid Avenue, 4th Floor,     Cleveland, OH 44115-1831
18003344       +NRP Properties, LLC,    J. Scott Rose,    Jackson Walker LLP,    112 E Pecan Street, Suite 2400,
                 San Antonio, TX 78205-1510
17940590       +Newell Nano Family Limited Partnership,     726 Probandt St., Suite 201,
                 San Antonio, TX 78204-2342
17940593       +Parkview Capital Credit, Inc.,     1233 W. Loop South, Suite 1170,    Houston, TX 77027-9132
17940592       +Parkview Capital Credit, Inc.,     1980 Post Oak Blvd., Suite 1500,    Houston, TX 77056-3845
17940594       +Pine Hill Group,    1835 Market Street,    Suite 910,    Philadelphia, PA 19103-2920
17940595       +Princeton Capital Corporation,     800 Turnpike Street, Suite 300,    New Andover, MA 01845-6156
17953911       +Princeton Capital Corporation,     c/o Stephen K. Lecholop II,    755 E Mulberry Ave, Ste 200,
                 San Antonio, TX 78212-4285
18034846        Refinitiv,    Moss & Barnett,   c/o Sarah E Doerr,     150 5th St S, Suite 1200, MN 55402-5540
17940596       +Robinson & Fogle Insurance Agency, Inc.,     PO Box 932,    Cypress, TX 77410-0932
17940598       +STOUT RISIUS ROSS, LLC,    P.O. Box 71770,    Chicago, IL 60694-1770
17940597       +Statewide Patrol, Inc.,    8626 Tesoro Dr. Suite 504,     San Antonio, TX 78217-6217
17940601        Texas Office of the Attorney General,     ATTN: BKCY,    P.O. Box 12548,    Austin, TX 78711-2548
17940602       +UBEO of Austin, Inc.,    PO Box 660831,    Dallas, TX 75266-0831
17940604       +US Attorney’s Office,    Attn: Gary Wright / BKCY,     601 NW Loop 410 #600,
                 San Antonio, TX 78216-5597
17940605       +Williams Scotsman, Inc.,    PO BOX 91975,    Chicago, IL 60693-1975

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust             E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Aug 26 2020 01:15:35
                 United States Trustee - SA12,    US Trustee’s Office,    615 E Houston, Suite 533,     PO Box 1539,
                 San Antonio, TX 78295-1539
17940584       +E-mail/Text: bankruptcy@cpsenergy.com Aug 26 2020 01:15:44        CPS Energy,   PO Box 2678,
                 San Antonio, TX 78289-0001
17940585        E-mail/Text: david.abner@dma-law.com Aug 26 2020 01:15:19        David M. Abner & Associates,
                 747 Third Avenue, 2d Floor,    New York, NY 10017
17940587        EDI: IRS.COM Aug 26 2020 05:13:00      Internal Revenue Service,     Centralized Insolvency Office,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
17940599        E-mail/Text: bankruptcy@tceq.texas.gov Aug 26 2020 01:15:22
                 Texas Commission on Environmental Qualit,     P.O. Box 13088,    Austin, TX 78711-3089
17940600       +E-mail/Text: pacer@cpa.state.tx.us Aug 26 2020 01:16:01        Texas Comptroller Public Accounts,
                 Revenue Accounting Division,    Bankr. Dept.,    P.O. Box 13528 Capitol Station,
                 Austin, TX 78711-3528
17940603       +E-mail/Text: USTPRegion07.SN.ECF@usdoj.gov Aug 26 2020 01:15:35        United States Trustee,
                 615 E. Houston, Suite 533,    San Antonio, TX 78205-2055
                                                                                               TOTAL: 7

            ***** BYPASSED RECIPIENTS (undeliverable, *   duplicate) *****
17944394*       +Bexar County,   c/o Don Stecker,   112   E. Pecan Street, Suite 2200,
                  San Antonio, TX 78205-1588
17944395*       +Bexar County,   c/o Don Stecker,   112   E. Pecan Street, Suite 2200,
                  San Antonio, TX 78205-1588
17998225*       +Bexar County,   c/o Don Stecker,   112   E. Pecan Street, Suite 2200,
                  San Antonio, TX 78205-1588
18001959*       +Bexar County,   c/o Don Stecker,   112   E. Pecan Street, Suite 2200,
                  San Antonio, TX 78205-1588
                                                                                               TOTALS: 0, * 4, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
        20-50058-cag Doc#105 Filed 08/27/20 Entered 08/27/20 23:28:54 Imaged Certificate of
                                        Notice Pg 3 of 3


District/off: 0542-5                  User: gonzalezr                    Page 2 of 2                          Date Rcvd: Aug 25, 2020
                                      Form ID: 148                       Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 27, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 24, 2020 at the address(es) listed below:
              Aaron J. Power    on behalf of Interested Party   BI 28 LLC apower@porterhedges.com,
               ksteverson@porterhedges.com;egarfias@porterhedges.com
              Brian John Smith    on behalf of Interested Party    Infinity Real Estate, LLC
               brian.smith@hklaw.com, brent.mcilwain@hklaw.com;robert.jones@hklaw.com;alvin.benton@hklaw.com
              David S. Gragg    on behalf of Interested Party   GrayStreet Acquisitions, LLC
               dgragg@langleybanack.com, cjohnston@langleybanack.com;sfoushee@langleybanack.com
              Donald P. Stecker    on behalf of Creditor   Bexar County don.stecker@lgbs.com
              Johnny W Thomas    jtlo0815@gmail.com, pjanetmorris@gmail.com;jt@trustesolutions.net
              Joshua W. Wolfshohl    on behalf of Interested Party    BI 28 LLC jwolfshohl@porterhedges.com,
               ksteverson@porterhedges.com;egarfias@porterhedges.com;ysanders@porterhedges.com
              Stephen K. Lecholop, II    on behalf of Creditor   Princeton Capital Corporation
               slecholop@rpsalaw.com, amartinez@rpsalaw.com;lchapa@rpsalaw.com
              Thomas Rice     on behalf of Debtor   Lone Star Brewery Development, Inc. trice@pulmanlaw.com,
               mvilla@pulmanlaw.com
              United States Trustee - SA12    USTPRegion07.SN.ECF@usdoj.gov
                                                                                              TOTAL: 9
